Citation Nr: 1738425	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  11-13 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971, and died in March 2008.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appellant testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2013.  A transcript of the hearing is contained on the Virtual VA paperless claims processing system.

The claim was remanded by the Board in August 2014.

The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability and/or the cause of the Veteran's death as a result of medical treatment by the Department of Veterans Affairs has been raised by the record in a June 2008 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).



FINDINGS OF FACT

1. The Veteran died on March [redacted], 2008.

2. The Veteran and appellant resided in Alabama at the time of his death.

3. At the time of the Veteran's death, common-law marriage was valid in the State of Alabama.

4. Clear and convincing evidence shows the Veteran and appellant entered into a common law marriage more than one year before the Veteran's death. 


CONCLUSION OF LAW

The criteria for recognizing the appellant as the surviving spouse of the Veteran for VA purposes have been met.  38 U.S.C.A. §§ 101(3), 103, 1310 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.54, 3.205.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

In the previous remand, the Board requested the RO to obtain a Regional Counsel opinion addressing whether the appellant and the Veteran had entered into a common law marriage.  Once a determination was made, the RO was to readjudicate the claim appropriately.  VA did not comply with these two requests.  The Board notes that although VA did not fully comply, VA substantially complied with all prior remand instruction requests.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  Furthermore, a remand or delay in these circumstances would only postpone a resolution to the appeal that is favorable to the Veteran and impose unnecessary burdens on VA's adjudication system with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran).  The Board notes that the Veteran's representative was not provided with an opportunity to submit an Informal Hearing Presentation prior to the Board's review of the case.  However, the Board finds no prejudice to the Veteran in proceeding and granting the benefit sought by the Veteran. 

II. Legal Criteria

The term "surviving spouse" means a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(31); 38 C.F.R. § 3.50.  For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).  For VA death benefits entitlement purposes, the veteran must have been married to the appellant for over one year or for any period of time if a child was born of the marriage.  38 C.F.R. § 3.54.

Common-law marriages were abolished in Alabama effective January 1, 2017.  However, a valid common-law marriage entered into before January 1, 2017 is still valid in Alabama.  Code of Ala. § 30-1-20 (2016).  In Alabama, the elements of common law marriage are (1) capacity, (2) present agreement or mutual consent to enter into the marriage relationship, (3) public recognition of the existence of the marriage, and (4) cohabitation or mutual assumption openly of marital duties and obligations.  See Creel v. Creel, 763 So.2d 943, 946 (Ala. 2000); Adams v. Boan, 559 So.2d 1084, 1086 (Ala. 1990).  

Of particular importance is the fact that Alabama law requires use of a "clear and convincing" evidentiary standard in determining whether a common-law marriage existed between two parties.  Gray v. Bush, 835 So.2d 192   (Ala. Civ. App. 2001).  This standard is more onerous than the "benefit of the doubt" standard of proof usually employed in VA benefits adjudication, as established in 38 U.S.C.A. § 5107(b).  The United States Court of Appeals for Veterans Claims has upheld the Board's use of a clear and convincing standard of proof in determining whether a common-law marriage existed between two parties when that standard is in fact required by the jurisdiction within which the parties claim a common law marriage existed.  See Burden v. Shinseki, 25 Vet. App. 178, 186 (2012) (holding that the Board did not err in applying Alabama's "clear and convincing proof" requirement when determining whether the parties were common law married under Alabama common law).  Further, 38 U.S.C.A. § 103(c) requires that a marriage shall be proven as valid according to the law of the place where the parties resided at the time of the marriage or the law of the place whether the parties resided when the right to benefits accrued. 

In cases involving alleged common-law marriages, there must be proof of a common-law marriage for the purpose of receiving VA benefits.  Supporting evidence of common-law marriage should include affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a).

III. Legal Analysis

The appellant asserts that she entered into a common law marriage with the Veteran.  

The Board notes an October 2008 Administrative Decision (Decision) which found the Veteran and appellant did not enter into a valid marriage.  The Decision characterized part of the issue as "was the relationship that existed between [the Veteran] and [appellant] a valid common-law marriage from November 1971 to March 13 2008."  The VA Form 21-534 received in June 2008, the VA Form 21-4138 received in June 2008, the marriage certificate received in June 2008, the VA Form 21-4170 received in July 2008, and the VA Form 21-4171 received in July 2008 are listed as evidence for which the decision was based.  The Decision reads in pertinent part, "the VA Form 21-4170 shows the veteran has had two prior marriages but the marriage license received on June 30, 2008 shows the veteran has had three previous marriages.  The evidence submitted shows there is a conflict in marital information.  The relationship that existed between the veteran and [appellant] is not recognized as a valid common-law marriage.  Therefore, his marriage to [appellant] is not valid since there is conflicting information."

In the VA Form 21-534 submitted in June 2008, the form showed the Veteran being married 4 times and the appellant being married 2 times.  In the June 2008 VA Form 21-4138, the appellant stated "My husband and I lived as common law husband and wife for 20 years.  We recently made it official" in March 2008."  In the June 2008 VA Form 21-4171 the appellant list three addresses where she and the Veteran lived as husband and wife.  They lived together in Wyoming from October 1989 to March 1994, South Dakota from March 1994 to August 1999, and Alabama from September 1999 to March 2008.  The marital section provided space to list 2 previous marriages for both the Veteran the spouse.  The appellant filled both allocated spaces and listed two previous marriages for the Veteran.

A review of the evidence upon which the Decision is based does not show any contention that the Veteran and appellant entered into a marriage in 1971.  The appellant specifically stated 20 years which would mean the Veteran and appellant lived together as husband and wife since approximately 1988.  In addition, the Form 21-4171 records cohabitation as husband and wife beginning in October 1989.  The Decision rests its finding upon the different number of previous marriages listed between the VA Form 21-4171 and marriage certificate.  However, the VA Form 21-534 specifically lists the Veteran as having four marriages, which would include his marriage to the appellant and his three previous marriage.  In the VA Form 21-4171, the appellant uses the two spaces provided to list two previous marriages, but the appellant does not explicitly contend the Veteran only had two previous marriages.  In contrast, the appellant did explicitly contend the Veteran had a total of 4 marriages in the VA Form 21-534.  The Decision did not address the VA Form 21-534, which does not conflict with the marriage license.  In addition, the Decision lists 38 C.F.R. § 3.1(j) without any further discussion, therefore not stating which jurisdiction's laws govern the determination of common-law marriage in the instant case, and failing to make any findings based upon those laws.  

Based on the evidence of record, and according to the laws of Alabama, the appellant has presented clear and convincing evidence that she was in a common-law marriage with the Veteran.

The appellant satisfies the first threshold element of common-law marriage, capacity.  Creel, 763 So.2d 943, 946.  There is no evidence necessary to make an adverse finding of capacity between the Veteran and appellant.  Furthermore, the Veteran and appellant showed the requisite capacity for the state of Alabama to issue a marriage license to the parties in March 2008.  The Board finds the Veteran and appellant demonstrated the requisite level of capacity to enter into a common-law marriage.

The appellant satisfies the second threshold element of common-law marriage, present agreement or mutual consent to enter into the marriage relationship.  Id. 
The Veteran and appellant lived together from 1989 until the Veteran's unfortunate death.  Financial documents submitted by the appellant provide evidence of the Veteran and appellant listed at one address.  The Veteran and appellant also received a marriage license from the State of Alabama in March 2008.  The appellant also reported the parties agreed to be husband and wife in the statement of marital relationship.  

The appellant satisfies the third threshold element of common-law marriage, public recognition or mutual consent to enter into the marriage relationship.  Id.  The appellant has submitted two separate and supporting July 2008 statements from non-family members who attest to knowing the couple for approximately 10 years.  Both statements reported the Veteran and appellant were generally known as husband and wife and the appellant was known as taking the Veteran's last name.  One of the statements reported that when he first met the Veteran and appellant, they were introduced as having the last name.

The appellant satisfies the fourth threshold element of common-law marriage, cohabitation or mutual assumption openly of marital duties and obligations.  Id.  Multiple financial documents submitted by the appellant list both the Veteran and appellant under a shared address in Alabama.  Additionally, the Veteran and appellant rented a trailer and eventually purchased the property.  The previous owner of the trailer wrote a notarized letter in August 2016 which testified that the Veteran and appellant rented the trailer from him in 1999.  Both the Veteran and appellant were at the closing when they bought the property in July 2001.  He also reported that every money order received as payment for the property had both the Veteran and appellant's name listed.

Accordingly, with all four threshold elements satisfied to establish the existence of a common-law marriage according to Alabama law, the Board finds the appellant is entitled to recognition as the Veteran's surviving spouse.







ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for DIC is granted.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


